No. 96-625

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                            1997


STANLEY G. DAVIS,

              Plaintiff and Appellant,

         v.

STATE OF MONTANA, DEPARTMENT OF PUBLIC
HEALTH AND HUMAN SERVICES, CHILD SUPPORT
ENFORCEMENT DIVISION; COUNTY OF LINCOLN,
SHERIFF’S OFFICE, DETECTIVE DON BERNALL,
COUNTY ATTORNEY, MONTANA LEGAL SERVICES
ASSOCIATION OF HELENA; LAWRENCE SVERDRUP,
SCOTT SPENCER, ROBERT KELLER,

              Defendants and Respondents,


CHRISTINE LeCOUNT,

              Defendant and Respondent


APPEAL FROM:         District Court of the Nineteenth Judicial District,
                     In and for the County of Lincoln,
                     The Honorable Michael C. Prezeau, Judge presiding,

COUNSEL OF RECORD:

              For Appellant:

                     Stanley G. Davis, Pro Se, Troy, Montana

              For Respondent:

                     Christine LeCount, Pro Se, Eureka, Montana


                                                          Submitted on Briefs: April 24, 1997

                                                                      Decided:   May 8 r 1997
Filed:
                                   -MEMORANDUM

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1995 Internal

Operating Rules, the following decisionshall not be cited asprecedentand shall be published

by its filing as a public documentwith the Clerk of the SupremeCourt and by a report of its

result to State Reporter Publishing Company and West Publishing Company.

       The procedural background of this caseis set out in detail in this Court’s “Opinion

and Order” of July 30, 1996, In re Marriage of Davis (1996), 277 Mont. 188,921 P.2d 275,

in which we affirmed the District Court’s Order of Dismissal of Davis’ petition for review

and claim for money damages.

       In August 1996, Davis tiled a new “Petition for Damagesand to Set Aside Judgment

and Support Order in DR-83-0141” in which he seeksover one billion dollars in monetary

damages; invalidation of the original decreein the dissolution proceeding; custody in his

name and inter alia, that certain named attorneys be disbarred. On September 17, 1996, the

District Court entered an “Order of Dismissal” which statesas follows:

              Petitioner has filed a document entitled, “Petition for Damages and to
       Set Aside Judgment and Support Order in DR-83-0141.” The Petition is a
       rambling diatribe, the point of which is apparently a requestto set asidea 1984
       support order and a demandfor over a billion dollars in damagesfrom various
       individuals and agencies.

               Aside from the fact that the time for seeking relief under Rule 60(b),
       M.R.Civ.P. has expired by more than 12 years, the Petition is barred by the
       doctrine of resjudicata, as this sameaction was previously ruled upon by this
       Court, and subsequentlyby the Montana SupremeCourt in earlier decisions.
       Although a few new parties have now been addedas defendants,the essence
       of this Petition is clearly the same as the earlier case.




                                             2
             It would be unjust to require the nameddefendantsto retain counseland
       contest a lawsuit which [is] so obviously untenable.

               Accordingly,

               IT IS HEREBY ORDERED:
               1.     The Petition is dismissedwith prejudice.
               2.     The Clerk is directed to return the pleading to Petitioner without filing
       same.
               DATED September 16,1996.
                                                          iSI Michael C. Prezeau
                                                          District Judge

       We agreewith the analysis of the District Court. The issuesraised by Davis are yes

judicatu in light of the prior order of this Court. It would not only be unjust to require the

named defendantsto incur costsrespondingto this nonsensicalpetition, it would, as well, be

a complete waste ofjudicial resources. This Court, like the District Court, is extremely busy

resolving bona fide legal disputes. Neither Court has the time or the resources to be

attending to repeatedfiling of bogus claims such as this. Any further appealsof this nature

will result in imposition of damagesunder Rule 32 , M.R.App.P.

       Affirmed.




                                                                  Justices

                                               3